Citation Nr: 0328728	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  89-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.  

2.  Whether the veteran is competent for VA purposes.

3.  Entitlement to an earlier effective date for a grant of 
service connection for bilateral blindness with light 
perception only, due to glaucoma and function loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans of America


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1962 until March 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from July 1988, November 2000 and 
March 2001 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The issue of specially adapted housing was previously before 
the Board in May 1991, February 1995 and September 1999.  On 
those occasions remands were ordered to accomplish further 
development.  

The issue of entitlement to an earlier effective date for a 
grant of service connection for bilateral blindness with 
light perception only, due to glaucoma and function loss will 
be addressed in the REMAND, following the ORDER in this 
decision.  A November 2000 rating decision granted service 
connection for a right eye disorder and continued a 100 
percent evaluation for bilateral blindness from January 28, 
1987.  A March 2001 rating decision denied entitlement to an 
earlier effective date.

A November 2002 rating decision denied the veteran's claim 
for a competency evaluation.  


FINDINGS OF FACT

1.  While the veteran is service-connected for blindness in 
both eyes, having only light perception, he is not service-
connected for any disability of the lower extremities.

2.  The claims file does not contain clear and convincing 
medical evidence demonstrating incompetency on the part of 
the veteran. 


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2003).

2.  The veteran is mentally competent for VA benefit 
purposes.  38 C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Relevant law and regulations

Specially Adapted Housing Grant

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2003).

Special Home Adaptation Grant 

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands. This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2003).

Competency

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a) (2003).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2003).



Discussion

I.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.  

Analysis 

Initially, the Board notes that the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law in November 2000.  The VCAA, among other 
things, eliminated the well-grounded-claim requirement and 
amended VA's duty to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  See generally VCAA §§ 3, 4, 7.  
However, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis, supra. 

The Board will now analyze the substance of the claim.  In 
that vein, it is noted that the evidence of record 
indisputably establishes that the veteran is blind in both 
eyes, having only light perception.  For that disability, he 
has been compensated under Diagnostic Code 6062, with an 
evaluation of 100 percent.  Furthermore, the veteran is in 
receipt of special monthly compensation due to his bilateral 
blindness.  Finally, he has been awarded a special home 
adaptation grant.  The veteran contends that, in addition to 
these forms of compensation, he is additionally entitled to 
specially adapted housing.  However, in order to satisfy the 
criteria for that benefit, the evidence must establish 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity.  
38 C.F.R. § 3.809.  The evidence here does not so show.  

As discussed above, entitlement to a specially adapted 
housing grant is not warranted because the veteran has not 
lost the use of a lower extremity.  The Court has held that 
"where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the BVA terminated because 
of the absence of legal merit or the lack of entitlement 
under the law."  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's claim of entitlement to a 
specially adapted housing grant must be denied as a matter of 
law.

II.  Whether the veteran is competent for VA purposes.

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In view of the Board's disposition in this matter, the 
application of the VCAA is moot.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Factual background

In a March 1993 rating decision, the veteran was found to be 
incompetent for VA purposes.  The basis for that 
determination were the findings contained in a VA examination 
conducted in May 1992.  At that time, the veteran was 
oriented in only 2 spheres and was found to suffer apparent 
severe dementia.  The effects of that condition included the 
inability to calculate, poor recent and remote memory and 
short attention span.  The examiner at that time made a 
specific finding that the veteran was unable to manage his 
finances.  

In December 2001, the veteran requested that he be given full 
control of his VA funds.  In response to that request, he was 
scheduled for a VA neuropsychological examination.  Such 
evaluation was to take place in October 2002.  However, the 
veteran failed to report for his appointment, and as a result 
the benefit sought was denied in November 2002.  

Following the RO's administrative denial in November 2002, 
the veteran submitted evidence in June 2003.  Such evidence 
consisted of a November 2002 VA neuropsychological 
evaluation.  The Board construes that submission as a notice 
of disagreement (NOD) with the RO's November 2002 denial of 
his competency request.  Even though the evidence was sent to 
the Board and not the RO, the NOD is valid under 38 C.F.R. 
§ 20.300, which states that where notice has been received 
that the applicable VA records have been transferred to 
another VA office, the NOD must be filed with the office that 
assumed jurisdiction over the records.  Here, the veteran was 
notified by letter in January 2003 that his claims file was 
being sent to the Board.  Therefore, his subsequent 
submission of records to the Board in June 2003 was 
appropriate and constitutes an NOD.  

As discussed above, the veteran submitted a valid NOD in June 
2003.  A review of the record does not reflect that a 
statement of the case has been issued in response to the 
veteran's notice of disagreement, pursuant to 38 C.F.R. § 
19.26 (2002).  In general, the Court has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  However, in the present case, the Board finds 
that the evidence submitted allows for a fully favorable 
disposition of the veteran's competency claim, thus obviating 
the need for a remand.  The reasons and bases underlying the 
grant of the benefit sought will be detailed below.  

As previously noted, the veteran was examined by VA in 
November 2002.  That examination revealed the veteran's 
thought processes to be logical and sequential, and speech 
was within normal limits in terms of prosody, rate, clarity 
and volume.  His current generalized intellectual functioning 
was estimated to be at the low end of the average range.  
Abstract thinking was solidly average.  His fund of knowledge 
and arithmetic abilities were on the low end of the normal 
range.  Basic addition and subtraction skills remained 
intact, but he struggled with the more complex questions.  
The veteran was alert and attentive throughout the evaluation 
and his basic attentional abilities were intact.  He was 
fully oriented to person, place and time, and he accurately 
named the current president.  His learning and recall of day-
to-day events appeared to be fairly good and overall, his 
recall was within normal limits.  The veteran also exhibited 
adequate phonetic and category fluency skills, and 
comprehension was grossly intact.  There was no indication of 
any formal language disturbance.  The Beck Depression 
Inventory showed no depression.  Finally, questions 
concerning money management were adequately answered by the 
veteran.  Following the evaluation, the examiner concluded 
that the veteran had basically intact neurocognitive 
abilities.  The examiner added that it would be difficult to 
find the veteran incompetent to manage funds based only upon 
his cognitive abilities.  It was noted that due to the 
veteran's blindness he would require assistance in reading 
bills and writing checks, but the examiner commented that 
blindness should have no bearing on the issue of competency.  
The examiner did state that other factors could lead to a 
finding of incompetence, such as a poor history of financial 
management, or poor insight or judgment.

On the basis of the November 2002 VA examination, the Board 
finds that the evidence no longer supports a finding of 
incompetence and that the veteran should be restored full 
control of his VA funds.  In arriving at that conclusion, the 
Board was persuaded by findings that the veteran had logical 
and sequential thought processes, normal speech and normal 
memory.  The Board also took into account findings that the 
veteran's generalized intellectual functioning, abstract 
thinking, fund of knowledge and arithmetic skills were all 
within the average range.  The Board was further persuaded by 
findings that the veteran's attentional abilities were 
intact, and that he was fully oriented.  Particularly 
persuasive was the fact that the veteran adequately answered 
questions concerning money management.  Indeed, the examiner 
commented that, on the basis of his cognitive performance, it 
would be difficult to find the veteran incompetent to manage 
funds.

The Board is also persuaded by the fact that incompetency was 
declared based on the findings of dementia, but such findings 
are no longer present.  In fact, as discussed above, 
cognitive functioning appears within the average range.

The Board acknowledges that the VA examiner identified other 
factors which could lead to a finding of incompetence, even 
in the absence of cognitive deficiencies.  For example, a 
poor history of financial management, poor insight and poor 
judgment were all cited as possible bases for a finding of 
incompetence.  However, while the veteran obviously has a 
blemished history in terms of financial management, the 
examiner did not find, and the objective evidence does not 
currently show, any significant insight or judgment problems.  
Given that, and given that the law requires clear and 
convincing evidence that leaves no doubt as to the person's 
incompetency, the Board finds that the veteran must be found 
competent here.  Such finding is consistent with the strong 
presumption in favor of competency expressed in 38 C.F.R. § 
3.353(d).  Moreover, in reaching this conclusion, the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  If additional evidence is developed at 
a later time calling into question the veteran's ability to 
handle his funds, the RO is always free to request additional 
evaluations and reconsider this issue.  However, to 
reiterate, as the record now stands, it cannot be said clear 
and convincingly that the veteran is unable to manage his VA 
compensation benefits.




ORDER

Entitlement to financial assistance in the purchase of 
special adaptive housing is denied.

The veteran is competent for VA purposes.


REMAND

A review of the record reveals that in a November 2000 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection for a right eye condition, effective 
January 1987.  An August 2001 submission to the RO has been 
construed as an NOD on the issue of an earlier effective date 
for that award.  That statement (in fact, a substantive 
appeal form to the Board) listed as an issue entitlement to 
"retroactive" service connection with increased 
compensation for the veteran's blindness.  The evidence of 
record does not reflect that a statement of the case (SOC) 
has been issued in response to the veteran's notice of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2002).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  


Accordingly, the issue of entitlement to an earlier effective 
date for a grant of service connection for a right eye 
condition is hereby REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
effective date earlier than January 28, 
1987, for the grant of service connection 
and assignment of a 100 percent 
disability rating for bilateral 
blindness.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



